United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1567
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jose Reynoso,                            *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: July 2, 2002

                               Filed: July 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Jose Reynoso pleaded guilty to possessing cocaine with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The district court1 sentenced him
to 70 months imprisonment and 5 years supervised release. On appeal, counsel has
filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738 (1967),
and Reynoso has not filed a pro se supplemental brief.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       Counsel argues that the district court should have granted Reynoso’s motion
for a downward departure under U.S.S.G. § 5K2.0 based on his willingness to consent
to administrative deportation without a hearing. The district court’s refusal to depart
is unreviewable, however, because the court acknowledged its authority to depart and
declined to do so. See United States v. Wolf, 270 F.3d 1188, 1192 (8th Cir. 2001).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-